Exhibit 10.2

Fifth Amendment to the

Bowater Incorporated Benefits Equalization Plan

As Amended and Restated Effective February 26, 1999

WHEREAS, Bowater Incorporated (the “Company”) previously amended and restated
the Bowater Incorporated Equalization Plan as of February 26, 1999 (the “Plan”);

WHEREAS, Section 9 of the Plan permits the Human Resources and Compensation
Committee of the Board of Directors of the Company (the “HRCC”) to amend the
Plan; and

WHEREAS, the HRCC desires to amend the Plan to: (1) beginning January 1, 2008
cease participation, benefit accrual and compensation increases for any
Participant who is actively employed and who is also a participant in the
Supplemental Benefit Plan for Designated Employees of Bowater Incorporated, and
(2) effective as of October 29, 2007, provide that all retirement benefits
payable to such Participants will be subject to Code Section 409A and will be
payable in a lump sum upon the earlier of (A) the Participant’s “separation from
service” (within the meaning of Code Section 409A and the Treasury Regulations
promulgated thereunder), subject to a six-month delay in payment for any
Participant determined to be a “key employee” (within the meaning of Code
Section 409A and the Treasury Regulations promulgated thereunder), or (B) upon
an in-service payment date if elected by such employee; and

WHEREAS, the HRCC desires to further amend the Plan to treat two specified
Participants as having ten years of service for purposes of entitlement to
benefits under this Plan.

NOW, THEREFORE, the Plan is amended in the following respects. Except as
otherwise noted below, the amendments are effective as of October 29, 2007.

1. Section 1 is amended in its entirety to read as follows:

“1. Purpose of the Plan. The purpose of the Bowater Incorporated Benefits
Equalization Plan (the ‘Plan’) is to provide benefits payable out of the general
assets of Bowater Incorporated (the ‘Company’) to a select group of management
or highly compensated employees participating in the Bowater Incorporated
Retirement Plan (hereinafter sometimes referred to as the ‘Funded Plan’) whose
benefits under the Funded Plan are limited by the application of Section 415
and/or Section 401(a)(17) of the Internal Revenue Code of 1986. The Plan was
first adopted as of August 22, 1990. The Plan was restated as of February 26,
1999, to incorporate all amendments that had been made as of such date.

Notwithstanding any other provision of the Plan to the contrary, effective as of
December 31, 2004, any amounts that are earned and deferred under the Plan, but
not vested as of December 31, 2004 shall be subject to Internal Revenue Code
(the ‘Code’) Section 409A and the Treasury Regulations promulgated thereunder.
For such amounts, the Plan shall be interpreted and administered consistent with
Code Section 409A and the Treasury Regulations promulgated thereunder. Any
amounts that are earned, deferred and vested under the Plan as of December 31,
2004 are ‘grandfathered’ (within the meaning of, and as determined in accordance
with, Code Section 409A and the Treasury Regulations thereunder). Therefore,
such grandfathered amounts are not subject to Code Section 409A. Effective as of
October 29, 2007, for any Participant who is actively employed and who is also a
participant in the Supplemental Benefit Plan for Designated Employees of Bowater
Incorporated (the ‘SERP’), any such remaining grandfathered amounts shall be
brought into compliance with Code Section 409A and the Treasury Regulations
(including related transitional guidance).



--------------------------------------------------------------------------------

Beginning January 1, 2007, the Plan was frozen to new, otherwise eligible
employees and to active participants who, as of December 31, 2006, were less
than age 55 and whose age plus years of service totaled less than 70. The Plan,
as may be amended from time to time, was continued for participants who, as of
December 31, 2006, were age 55 or older or whose age plus years of service
equaled or exceeded 70.

Beginning January 1, 2008, the Plan will be frozen to all active participants
who are actively employed and who are also participants in the SERP.”

2. Section 3 is amended in its entirety to read as follows:

“3. Eligibility and Participation.

(A) Participation Before January 1, 2007. All Participants (as such term is
defined in the Funded Plan) in the Funded Plan (‘Eligible Employees’) shall be
eligible to participate in the Plan. Notwithstanding the foregoing, effective as
of May 1, 2006, the Company’s President and Chief Executive Officer shall not be
an Eligible Employee in accordance with his Employment Agreement dated April 4,
2006.

(B) Participation Beginning January 1, 2007. Notwithstanding anything in the
Plan to the contrary, effective as of January 1, 2007, Participants who are less
than age 55 and whose age plus Years of Service (determined under the Funded
Plan) total less than 70 (determined as of December 31, 2006) shall cease to
actively participate in the Plan, and all benefits shall cease to accrue for
such Participants. No additional compensation (within the meaning of the Funded
Plan) or Years of Service earned by such a Participant after December 31, 2006
shall be applied to determine the amount of the Participant’s benefits pursuant
to Section 4. In addition, effective as of January 1, 2007, no new Eligible
Employees shall be eligible to participate in the Plan.

(C) Participation Beginning January 1, 2008. Notwithstanding anything in the
Plan to the contrary, the retirement benefit of each active Participant who is
actively employed and who is also a participant in the SERP shall cease to
accrue effective as of January 1, 2008. Such Participants shall cease to
actively participate in the Plan. With respect to any such Participants, no
additional compensation (within the meaning of the Funded Plan) or Years of
Service earned by such a Participant after December 31, 2007 shall be applied to
determine the amount of the Participant’s benefits pursuant to Section 4.”

 

2



--------------------------------------------------------------------------------

3. Section 5(B) is amended by replacing the words “Supplemental Benefit Plan for
Designated Employees of Bowater Incorporated (the ‘SERP’)” with “SERP” in the
first paragraph.

4. Section 4 is amended to read as follows:

“4. Benefits. The benefits payable to an Eligible Employee or to his Spouse or
Beneficiary under the Plan shall be equal to (A) less (B), where:

(A) equals the benefits that would have been payable to the Eligible Employee,
his Spouse or Beneficiary under the Funded Plan without regard to:

(i) the dollar limitation on compensation in the Funded Plan,

(ii) the dollar limitation on annual retirement benefits in the Funded Plan, or

(iii) the combined plan limitations in the Funded Plan (if any).

For purposes of determining the Funded Plan benefit under this (A), if
‘compensation’ within the meaning of the Funded Plan for 2006 is used to
calculate the benefit under the Funded Plan, then the value of restricted stock
units, determined as of the date of grant, awarded to Participants in lieu of
the annual cash bonus payable under the Bowater Incorporated Annual Incentive
Plan for 2005 shall be treated as an item of compensation under the Funded Plan
for 2006 (regardless of whether such compensation exceeds the dollar limitations
of clause (i) herein), subject to the vesting and forfeiture provisions of such
award. Notwithstanding the foregoing, effective October 29, 2007, Gaynor L. Nash
and James T. Wright shall be treated as having ten (10) Years of Service for
purposes of calculating their benefits payable under this clause (A) and shall
not accrue any additional Years of Service from and after such date; and

(B) equals the benefits actually payable to the Eligible Employee, his Spouse or
Beneficiary under the Funded Plan. The benefit payable under the Funded Plan
shall be determined as of the earlier of the Participant’s separation from
service or December 31, 2007 for purposes of determining the amount of the
retirement benefit payable under the Plan that is subject to Code Section 409A.”

5. Section 5 is amended by adding a new Section 5(D) to read as follows:

“(D) Notwithstanding the foregoing provisions of this Section 5, effective as of
October 29, 2007, the following shall govern distribution of benefits to
Participants who are actively employed as of such date and who are also
participants in the SERP, whether or not they are vested in the benefits
described in Section 4.

 

  (i) Retirement benefits payable under Section 4 shall be distributed in a
single lump sum payment, computed using the applicable mortality table defined
in Code Section 417(e)(3)(A)(ii)(I) and a 6% interest rate. If a Participant is
unmarried as of his Distribution Date, the lump sum shall be calculated as if
such Participant were married and his spouse was three years younger than such
Participant.

 

3



--------------------------------------------------------------------------------

Payment shall be made following the Distribution Date (as defined in clause
(ii) below), but no later than the end of the calendar year in which the
Distribution Date occurs or, if later, the 15th day of the third month following
the Distribution Date. However, if payment is subject to the six-month delay in
payment for any Participant determined to be a ‘key employee’ (within the
meaning of Code Section 409A and the Treasury Regulations promulgated
thereunder) because the Participant’s Distribution Date is separation from
service, payment shall be made on the first day of the seventh month following
the Participant’s separation from service.

 

  (ii) ‘Distribution Date’ shall mean the earlier of a Participant’s ‘separation
from service’ (within the meaning of Code Section 409A and the Treasury
Regulations promulgated thereunder), subject to a six-month delay in payment for
any Participant determined to be a ‘key employee’ (within the meaning of Code
Section 409A and the Treasury Regulations promulgated thereunder), or a
Participant’s In-Service Payment Election Date (as described in clause
(iii) below).

 

  (iii) A Participant may elect to receive an in-service payment as of a
specified date during 2008 (the ‘In-Service Payment Election Date’) of any
retirement benefits to which he may be entitled under Section 4, provided that
if the Participant incurs a ‘separation from service’ (within the meaning of
Code Section 409A and the Treasury Regulations promulgated thereunder) before
his In-Service Payment Election Date, payment shall be made upon such separation
subject to the six-month delay set forth in clause (i) above. For such election
to be valid, the Participant must complete and return an in-service payment
election form to the Employer on or before December 31, 2007. This election is
intended to provide for a fixed time of payment as permitted by the transitional
guidance issued by the Internal Revenue Service pursuant to Code Section 409A.
For vested Participants who retired before October 29, 2007, the provisions of
the Plan in effect at the time the Participant terminated employment with the
Company and all affiliates dictate whether payment of all or any portion of
their benefit payable under Section 4 (as then in effect) is distributed in a
lump sum, if such lump sum option was offered under the Plan and available to
the Participant. If the lump sum option was available at the time the
participant terminated employment, then the payment of the participant’s benefit
shall be distributed in a single lump sum using the applicable mortality table
defined in Code Section 417(e)(3)(A)(ii)(I) and a 6% interest rate.”

 

4



--------------------------------------------------------------------------------

6. Section 6 is amended by adding the following sentence to the end of the first
paragraph of that Section:

“Notwithstanding the foregoing, effective October 29, 2007, Gaynor L. Nash and
James T. Wright shall be treated as having ten (10) Years of Service, for
purposes of their entitlement to receive retirement benefits under this Plan but
shall not accrue any additional Years of Service from and after such date.”

7. Section 9 is amended by adding the following sentence to the end of that
Section:

“Upon termination of the Plan, the Committee reserves the discretion to
accelerate distribution of any retirement benefits subject to Code Section 409A
that are payable under the Plan, provided that any such acceleration shall be
made in accordance with the Treasury Regulations promulgated under Code
Section 409A.”

* * *

IN WITNESS WHEREOF, the HRCC has caused this Fifth Amendment to the Plan to be
executed by a duly authorized officer this 27th day of November, 2007.

 

BOWATER INCORPORATED By:  

/s/ Jim T. Wright

  Jim T. Wright Title:   Executive Vice President – Human Resources

 

5